Citation Nr: 0522971	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left radial nerve 
palsy.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to August 29, 
2003.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period from August 29, 2003, to January 12, 
2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and June 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran's case was 
remanded to the RO for additional development in April 2004.  
The case is again before the Board for appellate review.

The Board notes that the veteran's service-connected PTSD was 
continued at a 30 percent disability rating by the March 2001 
decision appealed by the veteran.  After the Board remand in 
April 2004, the RO issued a rating decision dated in April 
2005 wherein the veteran's PTSD was rated as 50 percent 
disabling from March 9, 2000, 70 percent disabling from 
August 29, 2003, and 100 percent disabling from January 12, 
2005.  Consequently, the Board has characterized the rating 
issues relative to the veteran's PTSD as noted on the title 
page above.  (When the veteran was notified of the April 2005 
award of benefits, the RO instructed him that he had the 
option of withdrawing his appeal in light of the grant of the 
100 percent rating; however, there is no indication that the 
veteran withdrew.  These rating questions will be addressed 
in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's claim of service connection for left radial 
nerve palsy was denied by a December 1987 rating decision.  
The veteran failed to initiate an appeal.

2.  The evidence received since the December 1987 rating 
decision is new, but it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  


CONCLUSION OF LAW

New and material evidence to reopen a previously denied claim 
of service connection for left radial nerve palsy has not 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from December 1967 to 
September 1969.  He claims that he has left radial nerve 
palsy related to his military service.  

The veteran originally submitted a claim for entitlement to 
service connection for left radial nerve palsy in August 
1987.  The claim was denied by the RO in December 1987.  
Notice of the denial and notice of appellate rights were 
provided that same month.  The veteran failed to initiate an 
appeal and the RO's decision consequently became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004); 38 C.F.R. §§ 19.129, 19.192 (1987).  As a result, 
service connection for left radial nerve palsy may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369.  (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new and 
material" if it was not previously submitted to agency 
decisionmakers and it bears directly and substantially upon 
the specific matter unde consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence was changed 
in 2001, but only for claims to reopen filed on or after 
August 29, 2001.  66 Fed. Reg. 45630-32 (Aug. 29, 2001).  
Here, the veteran's claim to reopen was filed in March 2000.)

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the December 1987 RO decision 
consisted of the veteran's service medical records (SMRs) and 
a VA examination dated in November 1987.  

Service medical records for the period from July 1967 to 
September 1969 reveal that the veteran was seen for 
complaints of numbness and tingling in his left arm in July 
1968.  He was diagnosed with radial or posterior chord palsy.  
The veteran was placed on light duty and it was recommended 
that he not carry packs.  The veteran was noted to have no 
neurological deficit and no disease.  By September 1968 the 
radial palsy was noted to be resolving.  The veteran did not 
report left radial nerve difficulty at his separation 
examination dated in September 1969, nor did the examiner 
report the presence of left radial nerve palsy at that time.

The veteran's VA examination dated in November 1987 revealed 
no neurologic deficits.  Motor examination revealed excellent 
strength and tone.  Sensory examination was entirely within 
normal limits.  His reflexes were brisk and equal and he had 
adequate coordination of the hands and feet.  The left radial 
pulse was full in several positions.  

The veteran's claim of service connection for left radial 
nerve palsy was denied by way of a rating decision dated in 
December 1987.  The basis of the denial was that left radial 
nerve palsy was not found on the veteran's last examination.

The veteran submitted a claim to reopen in March 2000.  
Evidence received since the December 1987 rating decision 
consists of private treatment reports from M. Dang, M.D., 
dated from April 2001 to May 2001, as well as two opinion 
letters from Dr. Dang, one dated in April 2001 and one dated 
in June 2001; chiropractic treatment reports from R. Witt, 
D.C., dated in November 1999; a report of nerve conduction 
study from K. Hackett, M.D., dated in December 1999; and VA 
outpatient treatment reports dated from May 1999 to July 
2003.  

The private and VA treatment reports are new in that they 
were not of record at the time of the last prior denial in 
December 1987.  However, they are not material.  The records 
do not show any evidence of left radial nerve palsy.  An x-
ray of the left shoulder obtained at a VA medical center 
dated in December 1999 revealed mild degenerative arthritis 
of the left shoulder and no gross acute fracture or 
dislocation.  Nerve conduction studies from both Dr. Dang and 
Dr. Hackett were unremarkable.  Similarly, nerve conduction 
studies performed at a VA medical center in December 1999 
revealed normal distal latencies and amplitudes of the left 
median, left ulnar, and left radial nerves.  The examiner 
reported that there was no evidence of left cervical 
radiculopathy, brachial plexopathy, radial neuropathy, or a 
suprascapular nerve entrapment.  An x-ray of the left 
shoulder obtained at a VA medical center in February 2000 
revealed no bone or joint abnormalities.  Further, there is 
no diagnosis of left radial nerve palsy.  Dr. Dang noted in 
his letter of June 2001 that the veteran had a history of 
radial nerve palsy in service, but that he was unable to find 
evidence of left radial nerve palsy.  Dr. Witt noted that the 
veteran was diagnosed with nerve palsy in the past but that 
he believed that the veteran had more of a cervical, brachial 
or thoracic outlet-type syndrome.  

The evidence received since December 1987 is such that it is 
not material.  The veteran's claim of left radial nerve palsy 
was denied in December 1987 because there was no objective 
evidence of a then-current diagnosis of left radial nerve 
palsy.  Current treatment reports similarly do not reveal a 
current diagnosis of left radial nerve palsy.  Consequently, 
none of the newly received evidence is such that it must be 
considered in order to fairly decide the merits of the 
underlying claim.  In the absence of new and material 
evidence the veteran's claim is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim to reopen service 
connection for left radial nerve palsy in April 2004.  The 
veteran was informed that he should obtain and provide copies 
of treatment records, unless he desired the RO's assistance 
in that endeavor.  The RO wrote to the veteran again in 
December 2004 and informed him of the status of his claim.  

The veteran was issued a statement of the case (SOC) in 
August 2002 for his claim to reopen service connection for 
left radial nerve palsy.  A supplemental statement of the 
case was issued in April 2005.  These statements informed the 
veteran of all of the evidence obtained in the case and 
informed him as to why his claim was adjudicated in the 
manner in which it was.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  Private and VA 
treatment records were obtained and associated with the 
claims file.  The Board finds that every effort has been made 
to seek out evidence helpful to the veteran and his claim to 
reopen.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).  


ORDER

The application to reopen a claim for service connection for 
left radial nerve palsy is denied. 


REMAND

As noted in the introduction above, the RO took action to 
award higher ratings for the veteran's PTSD in April 2005.  A 
50 percent rating was awarded from March 9, 2000, a 70 
percent rating was awarded from August 29, 2003, and a 100 
percent rating was awarded from January 12, 2005.  In its 
award letter to the veteran, the RO indicated that the 
veteran had the option of withdrawing his appeal, presumably 
because the veteran might be satisfied with the increase.  
The RO told him that if he did not withdraw, his appeal would 
be returned to the Board.  Interestingly, the RO also 
instructed the veteran that he had one year to initiate an 
appeal of the decision.  Whether the RO meant by this that 
other aspects of the award not previously appealed could be 
appealed, such as effective dates, is not clear.  

Given the confusion that might have been created by the May 
2005 award letter, and because the veteran did not withdraw 
any issue from appellate consideration, the Board finds that 
the rating issues relative to the veteran's PTSD remain on 
appeal (at least as to awards less than 100 percent, which is 
the highest rating available).  Because the RO did not issue 
a supplemental statement of the case following the April 2005 
rating decision, this case must be REMANDED for the following 
actions.  38 C.F.R. § 19.31 (2004) (a supplemental statement 
of the case must be issued after receipt of additional 
pertinent evidence not previously addressed in a statement of 
the case).  

The RO should issue a supplemental 
statement of the case that addresses all 
pertinent evidence received since the 
issuance of the July 2002 statement of 
the case.  The supplemental statement of 
the case should also address the specific 
actions taken in April 2005.  The veteran 
and his representative should be given 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


